DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/ED/903 is present, and of the use of transmittal form PCT/DO/EO/1390.  Thus, the present application is being treated as a filing under 35 U.S.C. 371.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/28/2020 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 20, it recites a “program”, which is of sufficient breadth that it would be reasonably interpreted as or referred to a computer program per se.  It is noted that a computer program (software, code, instruction, or module) per se, does not fall within any one of the four statutory classes and is not eligible for patent protection under 35 USC 101 (see “2019 Revised Patent Subject Matter Eligibility Guidance”, publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).  Therefore, the claimed invention, as a whole, is directed to non-statutory subject matter so as being patent-ineligible.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by SATO et al. (US 2005/0195989) hereinafter referenced as SATO or, in the alternative, under 35 U.S.C. 103 as obvious over SATO.
As per claim 19, SATO discloses ‘robot’ (title) providing one or more ‘component(s)’ /‘circuit(s)’/‘unit(s)’ for processing/controlling related ‘signal’/‘operation’ (including, but not limiting, elements ‘103’, ‘104’, ‘105’, and/or a combination thereof, which is read on claimed “processor” in a broad sense) (Figs.1,10,15), comprising: to 
control (or ‘drives’) a motion (‘move’) of an autonomous mobile body (read on one of ‘movable portions of robot body’, ‘robot body’, or ‘robot’) acting (‘operation’) on a basis of recognition processing (‘recognition result from the voice recognition circuit’) (Figs.1,10,15, p(paragraph)4-5, p30-p33, p101), 
the controlling further including, in a case where a target sound (‘a first sound reception signal’) that is a target voice (‘acoustic signal (target signal)’ for voice recognition processing (read on performing ‘voice recognition’) is detected, moving (‘to move’) the autonomous mobile body (same above) to a position (‘closer to the position of the person’), around an approach target (read on a/the ‘person’ or ‘target signal source’), where an input level of a non-target sound (‘noise source’) that is not (‘other than’) the target voice becomes lower (which is inherent characteristic/feature of the ‘position’ resulted by ‘operation’ to ‘move away from the noise source’, see MPEP 2131. III), the approach target (person) being determined (‘detected’) on a basis of the target sound (‘target signa sound’ in the ‘acoustic signals’ from the ‘microphones’) (Figs.1,4-5,11, p4-5, p31-32, p44, p94, p100-p101, p114, p123).  
In the alternative, SATO does not literally recite/teach the moved position “where an input level of a non-target sound (‘noise source’) that is not (‘other than’) the target voice becomes lower.”  However, it is noted that SATO discloses the ‘position’ resulted by ‘operation’ to ‘move the robot body’ ‘closer to the position of the person’ and/or ‘to move away from the noise source…’ (p100-p101, p114).  Therefore, by given above teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that moving an object (such as a robot body or a robot itself) to a position that is away from the noise source (and is closer to the person) would result in the received noise level (such as power, intensity, amplitude, energy, strength, sound pressure), by the object at the moved position, becoming lower, so that implementation of moving the robot body (or robot itself) a away from a noise source would be equally effect the noise level becoming lower, which would be within the scope of capability of the skilled person (having a common knowledge) in the art, and result would be highly predictable. 
As per claim 1, it recites a method.  The rejection is based on the same reason described for claim 19, because the claim recites the same/similar limitations as claim 19.
As per claim 2 (depending on claim 1), SATO further discloses “wherein in a case where the target sound is detected, the operation control unit moves the autonomous mobile body to a position, around the approach target determined on the basis of the target sound, where an input level of the target sound becomes higher (‘to move …closer to the position of the person’) and the input level of the non-target sound becomes lower” (p100-p101, p114, wherein rejection for claim 19 also read on the limitation(s) of the claim in the same/similar manner). 
As per claim 3 (depending on claim 1), SATO further discloses “wherein in a case where the target sound is detected, the operation control unit moves the autonomous mobile body to a position farther away from a noise source (such as a radio device’) that emits the non-target 
As per claim 5 (depending on claim 1), SATO further discloses “the target sound includes an uttered voice (‘acoustic signal’ or ‘voice’) of a user (or ‘person’), and the approach target includes an uttering user (a/the ‘person’) that emits (read on ‘generates’) the uttered voice (same above)” (p28, p35, p44, p123).
As per claim 6 (depending on claim 1), SATO further discloses “the approach target includes a moving body (such as a ‘person’ or ‘user’), a fixed object (also read on a ‘person’ or ‘user’), or a position (such as a/the ‘position of the person’) identified by the voice recognition processing on a basis of a uttered voice (‘acoustic signal’ or ‘voice’) of a user (or ‘person’)” (p28, p35, p65, p101, p123).
As per claim 20, it recites a program.  As best understood in view of claim rejection under 35 USC 101, see above, the rejection is based on the same reason described for claim 19, because the claim recites the same/similar limitations as claim 19.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as obvious over SATO.
As per claim 4 (depending on claim 1), even though SATO further discloses “wherein in a case where the target sound is detected, the operation control unit moves the autonomous mobile body to a side [opposite] to (‘away from’) a noise source that emits the non-target sound with respect to the approach target [as a center]” (same as stated for claims 19 and 3, see above, also p114), SATO does not expressly disclose the side being “opposite to” the noise source as “a center”.  However, it is noted that SATO discloses not only controlling/operating to ‘move the  recognize that when moving the robot with combined direction as being away from the noise source and direction as being closer to the robot (assuming that the indicated distance from the robot to the person is larger than that from the noise source) would result the claimed feature, so that implementation of above moving operation would be within the scope of capability of the skilled person (having a common/simple geometry knowledge) in the art and result would be highly predictable.  In addition, the purpose/motivation for implementing above moving operation is to further reduce influence of noise mixed in the main signal (i.e. mainly containing target signal/person’s voice) and supplying the low-noise signal for voice recognition (p94).

Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as obvious over SATO in view of CELIKEL et al. (US 2019/0331522) hereinafter referenced as CELIKEL.
As per claim 7 (depending on claim 1), even though SATO discloses “the operation control unit controls the motion of the autonomous mobile body (as stated for claims 19 and 4) on a basis of a noise [map] indicating circumstance (such as ‘ambient environment changes’) 
As per claim 14 (depending on claim 7), SATO in view of CELIKEL further discloses that “a surrounding environment estimation unit (read on a mechanism of obtaining the noise map) that creates (‘obtained) the noise map” (CELIKEL: p8).
As per claim 15 (depending on claim 14), SATO in view of CELIKEL further discloses that “the surrounding environment estimation unit creates the noise map (same as stated for claim 14, see above) on a basis of direction estimation of a noise source that emits the non-target sound, or sound pressure (read on sound intensity) measurement” (SATO: p51; and CELIKEL: p8).
Allowable Subject Matter
Claims 8-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 

QH/qh
March 25, 2022
/QI HAN/Primary Examiner, Art Unit 2659